Action to foreclose a mechanic’s lien. The notice of lien states that “ Max Brooks and Isaac Brooks, copartners, doing business as M. Brooks & Son, reside in the town of Rockland, Sullivan County, New York.” This statement is sufficiently descriptive of the residence and place of business of the lienors. Judgment reversed on the law and facts, and new trial granted, with costs to the appellants to abide the event. The court reverses finding of fact numbered sixth. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.